DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending in the current application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The references in the specification not listed on a proper information disclosure statement include: JP-A-2013-129809, JP-A-2013-129691 (Specification as originally filed, [0079]); JP 51-069644 A, JP 2000-338329 A, WO 2010/100917, JP 4751481, JP 2012-073563 A ([0118]-[0119]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “when a laminate, which is obtained by adhering the pressure-sensitive adhesive layer of a polarizing film having a pressure-sensitive adhesive layer which has a polarizing film and the pressure-sensitive adhesive layer to an indium-tin composite oxide layer of a transparent conductive substrate having a transparent substrate and an indium-tin composite oxide layer” that renders the claim indefinite.  It is unclear how many distinct polarizing films, pressure-sensitive adhesive layers, substrates, and indium-tin composite conductive oxide layers are required by the claimed “laminate.”  The specification does not provide guidance for ascertaining the required claimed structure, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination the claimed “laminate” is considered to require one pressure sensitive adhesive layer comprising (A) and (B), one polarizing film, and one indium-tin composite conductive oxide layer comprising one transparent substrate and one indium-tin composite oxide layer; and is interpreted as reciting “when a laminate, which is obtained by adhering a polarizing film structure comprising a polarizing film and the pressure-sensitive adhesive layer to conductive composite oxide layer structure comprising a transparent substrate and an indium-tin composite oxide layer.”
Claim 3 is indefinite as the recitation of possible elements is not properly claimed in the alternative.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011).  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See MPEP 2173.05(h).  For the purposes of examination claim 3 is interpreted as reciting “at least one of an epoxy group, …, or a heterocyclic group.”  Alternatively, “at least one selected from the group consisting of an epoxy group, …, and a heterocyclic group” is also an acceptable format.  Correction is required.
Claims 2 and 4-12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (WO 2015/125751 A, herein US 2017/0010399 A1 utilized as English language equivalent for all citations) in view of Ogawa et al. (JP 2013-216726 A1, herein English machine translation utilized for all citations).
Regarding Claims 1 and 2, Yasui teaches a pressure-sensitive adhesive layer 2 for attaching a polarizing film 1 to a structure of transparent conductive layer 3 and a transparent glass substrate 4; the pressure-sensitive adhesive layer 2 can prevent degradation of the transparent conductive layer (Yasui, [0001], [0009]-[0015], [0152]-[0153], [0212]-[0222], Fig 5).  Yasui teaches the conductive layer 3 can be formed of tin oxide-doped indium oxide (ITO) (Yasui, [0136]-[0142]).  Yasui teaches the pressure-sensitive adhesive layer 2 comprises a (meth)acrylic polymer (A) containing at least an alkyl (meth)acrylate monomer unit (Yasui, [0080]-[0088]).  Yasui further teaches the pressure-sensitive adhesive layer 2 can include other additives that do not depart from the objective of the invention (i.e. preventing degradation) (Yasui, [0119]).

    PNG
    media_image1.png
    319
    549
    media_image1.png
    Greyscale

Yasui – Figure 5
Yasui remains silent regarding an organopolysiloxane compound (B) (as required by claim 1) in an amount of 0.05 to 10 parts by weight per 100 parts by weight of the (meth)acrylic polymer (A) (as required by claim 2).
Ogawa, however, teaches a pressure-sensitive layer for attaching to an optical functional film (such as a conductive film and a polarizing plate) to achieve durability and reworkability (easy peel-ability and no residue even after long periods of time under harsh conditions) (Ogawa, [0001], [0008]-[0009], [0017], [0059]-[0060]).  Ogawa teaches the pressure-sensitive layer comprises 100 parts by weight of a copolymer of (meth)acrylate acid ester and 0.001 to 5.0 parts by weight of an organopolysiloxane (Ogawa, [0009]-[0010], [0018]-[0019], [0038]).  Ogawa’s organopolysiloxane content overlaps with the claimed range of 0.05 to 10 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since Yasui and Ogawa both disclose pressure-sensitive adhesives for optical films that comprise (meth)acrylic polymers and Yasui suggests including other additives that do not depart from preventing degradation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Ogawa’s organopolysiloxane into Yasui’s pressure-sensitive adhesive to yield an adhesive layer that simultaneously achieves excellent durability and reworkability (easy peel-ability and no residue even after long periods of time under harsh conditions) as taught by Ogawa (Ogawa, [0009], [0017]-[0018], [0035], [0038], [0059]).  Modified Yasui discloses a pressure-sensitive adhesive layer for attaching a polarizing film to a structure of transparent conductive layer and a transparent glass substrate that is substantially identical to the claimed structure (Yasui, [0152]-[0153], [0212]-[0222], Fig 5).  Modified Yasui also discloses the pressure-sensitive adhesive layer can prevent degradation of the transparent conductive layer, achieves excellent durability, and exhibits excellent reworkability (easy peel-ability and no residue even after long periods of time under harsh conditions).  Furthermore, modified Yasui’s pressure-sensitive adhesive layer composition is substantially identical to the pressure-sensitive adhesive composition of the present invention (Yasui, [0078]-[0119]; Ogawa, [0009]-[0010], [0018]-[0019], [0038]; Specification as originally filed, [0036]-[0101]).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I.  In view of the foregoing, modified Yasui’s pressure-sensitive adhesive layer for attaching a polarizing film to a structure of transparent conductive layer and a transparent glass substrate is considered to necessarily achieve the claimed 0.5 to 5 atomic% of total elemental components in the ITO conductive layer surface after being autoclaved at 50oC and 5 atm for 15 minutes and then peeled off with a predictable and reasonable expectation of success (see MPEP 2143).
Regarding Claim 3, modified Yasui teaches the pressure-sensitive adhesive layer comprises a silane coupling agent having a reactive functional group that includes an epoxy group (Yasui, [0110]-[0112], [0118]).
Regarding Claim 4, modified Yasui teaches the silane coupling agent is included in an amount of 0.001 to 5 parts by weight with respect to 100 parts by weight of the (meth)acrylic polymer (Yasui, [0110]-[0112], [0118]).  Modified Yasui’s silane coupling agent content overlaps with the claimed range of 0.01 to 10 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 5, modified Yasui teaches the (meth)acrylic polymer (A) further contains a copolymerizable carboxyl group containing monomer and a hydroxyl group containing monomer (Yasui, [0083]-[0088]).
Regarding Claim 6, modified Yasui teaches the carboxyl group containing monomer is included in an amount of 0.1 to 10% by weight with respect to total weight of all monomers (Yasui, [0087]-[0088]).  Modified Yasui’s carboxyl group containing monomer content is fully encompassed within the claimed range of 0.1 to 15% by weight, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 7, modified Yasui teaches the pressure-sensitive adhesive layer comprises a crosslinking agent (Yasui, [0099]-[0107]).
Regarding Claim 8, modified Yasui teaches the pressure-sensitive adhesive layer exhibts an adhesive strength (adhesive force) of 15 N/25mm or more when measured at a peel angle of 90o and a peel rate of 300 mm/min from the inorganic ITO layer (Yasui, [0020], [0201]).  Modified Yasui’s adhesive strength range overlaps with the claimed range of 15 N/25mm or less, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 9, modified Yasui teaches an optical film comprising an optical film and the pressure-sensitive adhesive layer (Yasui, [0001], [0009]-[0015], [0152]-[0153], [0212]-[0222], Fig 5).
Regarding Claim 10, modified Yasui teaches an optical laminate comprising a structure of transparent conductive layer 3 with a transparent glass substrate 4, a polarizing film 1, and a pressure-sensitive adhesive layer 2, where the pressure-sensitive adhesive layer 2 is adhered to the structure of transparent conductive layer 3 with the transparent glass substrate 4 to prevent degradation of the transparent conductive layer (Yasui, [0001], [0009]-[0015], [0152]-[0153], [0212]-[0222], Fig 5).
Regarding Claim 11, modified Yasui teaches an image display device comprising the optical film and the pressure-sensitive adhesive layer as discussed above for claim 9 (Yasui, [0001], [0009]-[0015], [0152]-[0153], [0212]-[0222], Fig 5).
Regarding Claim 12, modified Yasui teaches an image display device comprising the optical laminate comprising a structure of transparent conductive layer 3 with a transparent glass substrate 4, a polarizing film 1, and a pressure-sensitive adhesive layer 2, where the pressure-sensitive adhesive layer 2 is adhered to the structure of transparent conductive layer 3 with the transparent glass substrate 4 as discussed above for claim 10 (Yasui, [0001], [0009]-[0015], [0152]-[0153], [0212]-[0222], Fig 5).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Lee et al. (US 2015/0315346 A1) that teaches a conductive laminate comprising a pressure-sensitive adhesive composition formed of a (meth)acrylic copolymer and a polyorganosiloxane.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Eli D. Strah/Primary Examiner, Art Unit 1782